Edward Beacon & Robert Scrape plaints agt Free Grace Bendall Defendt in an action of the case for the Forfiture of a bond of One hundred & Five pounds of lawfull mony of England in his not paying the Summe of Fifty two pounds eleven Shillings of like mony according to the time expressed in the condition thereof with all due damages according to attachmt dat. Octobr 18th 1675. . . .The Jury . . . founde for the plaint. One hundred & Five pounds Forfiture of the bill & costs of Court: The Defendt moving for a chancery & affirming *636& proving by letters that there is twenty pounds paide in part of this bill: The Court chancered the bill to Fifty three pounds New England mony & costs of Court wch is twenty five Shillings three pence
Execucion issued xbr 3° 1675.